Title: From James Madison to Thomas Jefferson, 14 March 1803
From: Madison, James
To: Jefferson, Thomas


Dear SirWashington Mar. 14. 1803
You will find in the gazette of this morning the letter from d’Yrujo, which he wished to be printed, and which will I hope do good. Pichon has also written a strong letter to the Govr. of Louisiana, summoning him on his responsibility, to see that the Cession of that province to France be not affected, nor the amicable relations of the Republic to the U. States, be endangered, by a perseverence of the Intendant in his breach of the Treaty. Both these Ministers are deeply alarmed at the apparent tendency of things and seem willing to risk themselves for the purpose of checking it.
I have just recd. & decyphered the inclosed letters from Mr. Livingston. In general they wear a better aspect than heretofore, but it is remarkable, unless some intermediate letter has not been recd. that nothing is said of the written assurance which was to be given on the return of the chief Consul, that the Spanish Treaty would be faithfully observed by France. It is still more remarkable that he should undertake to prescribe measures, without hinting even the reasons for them. The whole of his postscript of Decr. 23. is an enigma; suggesting a fear of some hazardous finesse or some unwarrantable project, rather than a hope of successful negociation. What inconsistency also in waiting for safe opportunities, and at the same [time] putting his letter which contains confidential things not even in Cypher, into the hands of a British Minister. Surely a letter in Cypher might as well be trusted to a French post office; and then he might write as frequently & fully as he pleased, thro’ England, and with a much better chance of despatch, than by direct conveyances from Paris.
OBrien says that the Dey of Algiers threatens war if the Stores be not sent, and allows three months only for their arrival. He demands, over & above the stores, 1000 barrels of Gun powder. The answer to this request he says must be in a separate letter from the President. But the importance of the subject requires that you should see the letter, and I therefore inclose it. With respectful attachment I remain Yours
James Madison
 

   
   RC (DLC: Jefferson Papers). Docketed by Jefferson as received 18 Mar.



   
   Yrujo to JM, 10 Mar. 1803.



   
   See Pichon to JM, 11 Mar. 1803, and n. 1.



   
   Among the letters was Livingston’s 20 Dec. 1802 dispatch.



   
   The triplicate of O’Brien’s 23 Nov. 1802 letter to JM was enclosed in Livingston’s 20 Dec. 1802 dispatch.


